DETAILED ACTION
Response to Arguments
In light of the amendments to claims 1, 10, and 16, the rejection of the claims under 35 U.S.C. § 112 are withdrawn.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered and not are persuasive.
Applicant argues on pp. 8-10 that the claims fail to recite any abstract ideas. This argument is not persuasive. Under a broad, reasonable interpretation of the claims, claims 1, 10, and 16 each recite several abstract ideas, as set forth below. The step of using a computer to make a selection, which Applicant alleges makes all of the abstract ideas recited in the claims into non-abstract additional elements, is itself an abstract idea of choosing that merely uses the computer as a tool to implement the abstract idea of making a choice.
Applicant argues on pp. 10-11 that, “even if” the claims recite an abstract idea, the claims are nonetheless integrated into a practical application. This argument is not persuasive. Additional elements in a claim cannot integrate the abstract ideas into a practical application if no abstract ideas are recited in a claim. That is, if there are no abstract ideas recited, the claim by definition recites a practical application. What Applicant appears to regard as an additional element that integrates the abstract ideas into a practical application is the step of “generating a second proposed graphical input.” However, this step is itself merely an abstract idea. Under a broad, reasonable interpretation of this claim step, the step is merely a mental process that can be performed in the mind, and/or with pen and paper. For example, the “second proposed graphical input” can be as 
Applicant argues on p. 11 that the claims recite significantly more than the abstract ideas, because the “specific screening processes” of generating a “second proposed graphical input” are not well-understood, routine, and conventional. This argument is not persuasive. As set forth in the rejections below, the screening processes and generating a second proposed graphical input are abstract ideas, and no showing that the abstract ideas are well-understood, routine, and conventional is required.
Applicant’s arguments with respect to the rejection of claims 1-15, 21, and 22 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of claim 16-19 under 35 U.S.C. § 103 have been fully considered and not are persuasive.
Applicant argues on p. 13 that the combination of AAPA and Morisse fails to disclose all of the elements of claim 16. This argument is not persuasive. The rejection of claim 16 below shows that the combination of AAP and Morisse discloses every element of claim 16, thereby rendering claim 16 obvious over AAPA in view of Morisse.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) 
the using the computer system to (a) present a graphical user interface that enables an operator to input one or more settings for a screening process, wherein the settings include a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique of claim 1; and
a graphical user interface that enables an operator to input one or more settings for a screening process, wherein the settings include a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique of claim 10.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-15, 21, and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the Specification fails to adequately disclose the details of the claimed graphical user interface that enables a selection of a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique and perform the screening process wherein the screening process is performed first using an amplitude modulation screening technique, and then switching to a frequency modulation screening technique when the changeover point occurs, or performing the screening process using an amplitude modulation screening technique, and then not switching to a frequency modulation screening technique because the changeover point does not occur. This lack of disclosure leads one to conclude that at the time the application was filed, Applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15, 21, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing 
Regarding claims 1 and 10, it is not clear how a setting for a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique affects the remaining process steps, because none of the process steps include any references to either an amplitude or frequency modulation screening technique. It is also not clear what Applicant regards as the changeover point. That is, it is not clear if the entire method must now be performed using an amplitude modulation screening technique, and then performed again, in its entirety, using a frequency modulation screening technique if the changeover point arrives on time, or if the method must only be performed using an amplitude modulation screening technique if the changeover point decides to not attend on a particular day.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19, 21, and 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2016.
Step 1
Step 1 of the 2019 PEG analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-9, 16-19, and 21 are directed to a method.
Claims 10-15 and 22 are directed to an apparatus.
Each of claims 1-19, 21, and 22 are directed to one of the four statutory categories of subject matter.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
an operator to input one or more settings for a screening process, wherein the settings include a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique and (b) perform the screening process using the settings input by the operator;
receiving a first proposed graphical input of a printing job;
analyzing the first proposed graphical input of the printing job to identify at least one highlight area containing a plurality of halftone graphical elements in the first proposed graphical input;
determining an amount of white space between the plurality of the halftone graphical elements in the first proposed graphical input;
assigning at least one graphical element to be placed in a spatial relationship with each of the plurality of the halftone graphical elements;
generating a second proposed graphical input by placing each of the at least one graphical element on the first proposed graphical input based on the respective assignment.
These claim limitations are abstract ideas of mental processes that, but for the recitation of a processor, encompass performance of the claim limitations in the mind, and/or with pen and paper.
Each of dependent claims 2-9 and 21 also recite the abstract ideas of claim 1.
Claims 1-9 and 21 therefore recite abstract ideas.
Claim 10 recites:

analyze the first proposed graphical input of the printing job to identify at least one highlight area containing a plurality of halftone graphical elements in the first proposed graphical input;
determine an amount of white space between the plurality of the halftone graphical elements in the first proposed graphical input;
assign at least one graphical element to be placed in a spatial relationship with each of the plurality of the halftone graphical elements;
receive a first proposed graphical input of a printing job;
generating a second proposed graphical input by placing each of the at least one graphical element on the first proposed graphical input based on the respective assignment.
These claim limitations are abstract ideas of mental processes that, but for the recitation of a processor, encompass performance of the claim limitations in the mind, and/or with pen and paper.
Each of dependent claims 11-15 and 22 also recite the abstract ideas of claim 10.
Claims 10-15 and 22 therefore recite abstract ideas.
Claim 16 recites:
identifying at least one high density region in the first proposed graphical input;
identifying an edge of each of a plurality of graphical elements within the high density region
identifying at least one candidate pixel within each of the at least one high density region, wherein the candidate pixels exclude one or more pixels that are within a pre-defined distance from the edge of the each of the plurality of graphical elements.
These claim limitations are abstract ideas of mental processes that, but for the recitation of a processor, encompass performance of the claim limitations in the mind, and/or with pen and paper.
Each of dependent claims 17-19 also recite the abstract ideas of claim 16, and/or additional abstract ideas of mathematical concepts.
Claims 16-19 therefore recite abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a flexographic printing system, the flexographic printing system including a computer system and a flexographic printing device, the computer system including a memory device and a processor, the computer system in communication with the flexographic printing device, wherein the processor is configured to perform the method comprising:
a graphical user interface that enables an input; and
using the flexographic printing device to expose the second proposed graphical input onto a flexographic plate.
The computer system, including displays and I/O capabilities, is recited at a high level of generality, i.e., as a generic device for performing generic computer functions of processing data. These generic components are used as nothing more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract ideas.
The flexographic printing steps are recited at a high level of generality, and are merely an attempt the generally link the abstract ideas to the technological environment of a computer that processes flexographic printing files.
All of these additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, these additional elements fail to integrate the judicial exceptions into a practical application.
None of claims 2-9 and 21 recite any additional elements not recited in claim 1.
Claims 1-9 and 21 are therefore directed to the abstract ideas.
Claim 10 recites the additional elements of:

a graphical user interface that enables an input; and
a flexographic printing device configured to expose the second proposed graphical input onto a flexographic plate.
The computer system, including displays and I/O capabilities, is recited at a high level of generality, i.e., as a generic device for performing generic computer functions of processing data. These generic components are used as nothing more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract ideas.
The flexographic printing steps are recited at a high level of generality, and are merely an attempt the generally link the abstract ideas to the technological environment of a computer that processes flexographic printing files.
All of these additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, these additional elements fail to integrate the judicial exceptions into a practical application.
None of claims 11-15 or 22 recite any additional elements not recited in claim 10.
Claims 10-15 and 22 are therefore directed to the abstract ideas.
Claim 16 recites the additional elements of:
a method of improved screening to reduce mottling in flexographic printing performed by a flexographic printing system, the flexographic printing system including a computer system and a flexographic printing device, the computer system including a memory device and a processor, the computer system in communication with the flexographic printing device, wherein the processor is configured to perform the method comprising:
using the computer system to perform the abstract screening process;
using the flexographic printing device to expose the second proposed graphical input onto a flexographic printing plate.

The flexographic printing steps are recited at a high level of generality, and are merely an attempt the generally link the abstract ideas to the technological environment of a computer that processes flexographic printing files.
All of these additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, these additional elements fail to integrate the judicial exceptions into a practical application.
None of claims 17-19 recite any additional elements not recited in claim 16.
Claims 16-19 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the computer system is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
Additionally, the steps of using a computer system for preparing a flexographic plate are well-understood, routine, and conventional, as disclosed in the Specification:
[0004] A halftone is an image (such as a photograph) that has been converted into a series of graphical elements (e.g., dots) that may vary in size and spacing. Halftones are used in all forms of printing because it is not possible to reproduce continuous tones in any form of lithography or flexography. The process of breaking 

[0005] The RIP then sends the job data to a CTP device that uses a laser to expose the job onto a printing plate. In the case of a flexographic plate, the laser hardens the plate material wherever the exposure occurs. Once complete, the plate is put into a processing unit that washes away any un-exposed areas, leaving the exposed, hardened areas in relief
 For these reasons, there is no inventive concept in claims 1-9 and 21, and claims 1-9 and 21 are therefore ineligible.
Regarding claim 10, as discussed with respect to Step 2A Prong Two, the computer system is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
Additionally, the steps of using a computer system for preparing a flexographic plate are well-understood, routine, and conventional, as disclosed in the Specification:
[0004] A halftone is an image (such as a photograph) that has been converted into a series of graphical elements (e.g., dots) that may vary in size and spacing. Halftones are used in all forms of printing because it is not possible to reproduce continuous tones in any form of lithography or flexography. The process of breaking up images into halftone graphical elements is also referred to as screening. In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds. As used herein, "screening" includes breaking the image into a series of halftone graphical elements according to instructions programmed into the RIP. The size of each halftone graphical element may be determined by the resolution of the computer to plate device ("CTP device") that is used to create the printing plate. In at least one example, it may take fewer than 16 pixels aligned in a group to create the smallest halftone graphical element. 

[0005] The RIP then sends the job data to a CTP device that uses a laser to expose the job onto a printing plate. In the case of a flexographic plate, the laser hardens the plate material wherever the exposure occurs. Once complete, the plate is put into a processing unit that washes away any un-exposed areas, leaving the exposed, hardened areas in relief
 For these reasons, there is no inventive concept in claims 10-15 and 22, and claims 10-15 and 22 are therefore ineligible.
Regarding claim 16, as discussed with respect to Step 2A Prong Two, the computer system 
Additionally, the steps of using a computer system for preparing a flexographic plate are well-understood, routine, and conventional, as disclosed in the Specification:
[0004] A halftone is an image (such as a photograph) that has been converted into a series of graphical elements (e.g., dots) that may vary in size and spacing. Halftones are used in all forms of printing because it is not possible to reproduce continuous tones in any form of lithography or flexography. The process of breaking up images into halftone graphical elements is also referred to as screening. In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds. As used herein, "screening" includes breaking the image into a series of halftone graphical elements according to instructions programmed into the RIP. The size of each halftone graphical element may be determined by the resolution of the computer to plate device ("CTP device") that is used to create the printing plate. In at least one example, it may take fewer than 16 pixels aligned in a group to create the smallest halftone graphical element. 

[0005] The RIP then sends the job data to a CTP device that uses a laser to expose the job onto a printing plate. In the case of a flexographic plate, the laser hardens the plate material wherever the exposure occurs. Once complete, the plate is put into a processing unit that washes away any un-exposed areas, leaving the exposed, hardened areas in relief
 For these reasons, there is no inventive concept in claims 16-19, and claims 16-19 are therefore ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of McCrea et al., US 7,126,724 B2 (hereinafter McCrea).
Regarding claim 1:
AAPA teaches a method of improved screening to increase stability in flexographic printing performed by a flexographic printing system, the flexographic printing system including a computer system and a flexographic printing device, the method comprising:
using the computer system to (a) present a graphical user interface that enables an operator to input one or more settings for a screening process and (b) perform the screening process using the settings input by the operator (“In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds,” Specification ¶ 0004);
receiving a first proposed graphical input of a printing job (“In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds,” Specification ¶ 0004);
generating a proposed graphical input by placing each of the at least one graphical element on the proposed graphical input based on the respective assignment (“In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image 
using the flexographic printing device to expose the proposed graphical input onto a flexographic printing plate (“The RIP then sends the job data to a CTP device that uses a laser to expose the job onto a printing plate. In the case of a flexographic plate,” ¶ 0004; “Flexographic printing is a process that uses polymer printing plates wherein the image to be printed is raised from the surface of the plate in order to make physical contact with the printing substrate, thereby transferring the ink,” ¶ 0003).
AAPA does not teach wherein the settings include a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique;
analyzing the first proposed graphical input of the printing job to identify at least one highlight area containing a plurality of halftone graphical elements in the first proposed graphical input;
determining an amount of white space between the plurality of the halftone graphical elements in the first proposed graphical input;
assigning at least one graphical element to be placed in a spatial relationship with each of the plurality of the halftone graphical elements;
generating a second proposed graphical input by placing each of the at least one graphical element on the first proposed graphical input based on the respective assignment.
The examiner takes Official Notice that a person having ordinary skill in the art of halftone printing is not only familiar with amplitude modulation screening techniques and frequency modulation screening techniques, but also experienced in determining when one technique or the 
It would have been obvious to a person having ordinary skill in the art to modify the known RIP to use either or both, singularly or in combination, an amplitude modulation screening technique and a frequency modulation screening technique to achieve the optimal halftone screen for obtaining the best printing results, based upon the particular knowledge and experience of the person having ordinary skill in the art, thereby resulting in using the computer system to (a) present a graphical user interface that enables an operator to input one or more settings for a screening process, wherein the settings include a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique and (b) perform the screening process using the settings input by the operator.
McCrea teaches a method of flexographic printing that solves the problem of maintaining small dots to improve the representation of small dots (col. 1, lines 44-45 and col. 2, lines 52-52), including adding smaller dots around large dots in highlight areas (col. 5, lines 31-45).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to add graphical elements in white space around graphical elements in highlights as taught by McCrea, because McCrea teaches that this is advantageous for maintaining small dots to improve the representation of small dots, thereby resulting in analyzing the first proposed graphical input of the printing job to identify at least one highlight area containing a plurality of halftone graphical elements in the first proposed graphical input, determining an amount of white space between the plurality of the halftone graphical elements in the first proposed graphical input, assigning at least one graphical element to be placed in a spatial relationship with each of the plurality of the halftone graphical elements, generating a 
Regarding claim 2, the combination of AAPA and McCrea teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and McCrea also teaches wherein analyzing the first proposed graphical input further comprises identifying the at least one highlight area indicated based on a lack of enabled pixels and a threshold level of pixel density (McCrea: highlight areas identified around dots 26 based on lack of dots, Fig. 2).
Regarding claim 3, the combination of AAPA and McCrea teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and McCrea also teaches wherein the first proposed graphical input of the printing job is received from at least one of a scanner, desktop publishing software, illustrator software, and an external camera (AAPA: “In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds,” Specification ¶ 0004).
Regarding claim 4, the combination of AAPA and McCrea teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and McCrea also teaches wherein the first proposed graphical input of the printing job is received as a screened, rasterized file (AAPA: “In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds,” 
Regarding claim 5, the combination of AAPA and McCrea teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and McCrea also teaches wherein analyzing the first proposed graphical input further comprises identifying a location of each of the plurality of halftone graphical elements in the highlight areas (McCrea: location of dots 26 is identified prior to addition of dots 29, Fig. 2).
Regarding claim 6, the combination of AAPA and McCrea teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and McCrea also teaches wherein assigning the at least one graphical element further comprises determining a size and a shape for each of the at least one graphical elements (McCrea: dots 28 have a size and shape that was determined, Fig. 2).
Regarding claim 7, the combination of AAPA and McCrea teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of AAPA and McCrea also teaches wherein determining the size and the shape of each of the at least one graphical elements is based on at least one of the output resolution, the substrate used for the printing job, the press conditions, and the anilox roller line screen used (McCrea: dots 28 have a size and shape that was determined, Fig. 2).
Regarding claim 8
Regarding claim 9, the combination of AAPA and McCrea teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and McCrea also teaches wherein analyzing the first proposed graphical input further comprises applying a first algorithm to determine the amount of white space (McCrea: white space of Fig. 2 between dots 26 was determined by the algorithm that determined the white space, Fig. 2).
Regarding claim 10:
AAPA teaches a flexographic printing system for improving screening to increase stability in flexographic printing, comprising:
a computer system configured to (a) present a graphical user interface that enables an operator to input one or more settings for a screening process and (b) perform the screening process using the settings input by the operator (“In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds,” Specification ¶ 0004);
wherein the screening process comprises:
receiving a first proposed graphical input of a printing job (“In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds,” Specification ¶ 0004);
generating a proposed graphical input by placing each of the at least one graphical element on the proposed graphical input based on the respective assignment (“In some known printing 
a flexographic printing device configured to expose the proposed graphical input onto a flexographic printing plate (“The RIP then sends the job data to a CTP device that uses a laser to expose the job onto a printing plate. In the case of a flexographic plate,” ¶ 0004; “Flexographic printing is a process that uses polymer printing plates wherein the image to be printed is raised from the surface of the plate in order to make physical contact with the printing substrate, thereby transferring the ink,” ¶ 0003).
AAPA does not teach wherein the settings include a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique;
analyzing the first proposed graphical input of the printing job to identify at least one highlight area containing a plurality of halftone graphical elements in the first proposed graphical input;
determining an amount of white space between the plurality of the halftone graphical elements in the first proposed graphical input;
assigning at least one graphical element to be placed in a spatial relationship with each of the plurality of the halftone graphical elements;
generating a second proposed graphical input by placing each of the at least one graphical element on the first proposed graphical input based on the respective assignment.

It would have been obvious to a person having ordinary skill in the art to modify the known RIP to use either or both, singularly or in combination, an amplitude modulation screening technique and a frequency modulation screening technique to achieve the optimal halftone screen for obtaining the best printing results, based upon the particular knowledge and experience of the person having ordinary skill in the art, thereby resulting in using the computer system to (a) present a graphical user interface that enables an operator to input one or more settings for a screening process, wherein the settings include a changeover point to switch between application of an amplitude modulation screening technique and a frequency modulation screening technique and (b) perform the screening process using the settings input by the operator.
McCrea teaches a method of flexographic printing that solves the problem of maintaining small dots to improve the representation of small dots (col. 1, lines 44-45 and col. 2, lines 52-52), including adding smaller dots around large dots in highlight areas (col. 5, lines 31-45).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to add graphical elements in white space around graphical elements in highlights as taught by McCrea, because McCrea teaches that this is advantageous for maintaining small dots to improve the representation of small dots, thereby resulting in analyzing the first proposed graphical input of the printing job to identify at least one highlight area containing a plurality of halftone graphical elements in the first proposed graphical 
Regarding claim 11, the combination of AAPA and McCrea teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and McCrea also teaches wherein the computer system is configured to: identify the at least one highlight area indicated based on a lack of enabled pixels and a threshold level of pixel density (McCrea: highlight areas identified around dots 26 based on lack of dots, Fig. 2).
Regarding claim 12, the combination of AAPA and McCrea teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and McCrea also teaches wherein the computer system is configured to: receive the first proposed graphical input f the printing job from at least one of a scanner, desktop publishing software, illustrator software, and an external camera (AAPA: “In some known printing workflows, a job to be printed is composed in a software program known as a layout application or design application, and is then submitted to another software program called a raster image processor ("RIP"). The RIP analyzes the job composed in the layout application or design application and "screens" any image data it finds,” Specification ¶ 0004).
Regarding claim 13, the combination of AAPA and McCrea teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and McCrea also teaches wherein the computer system is configured to: receive the first proposed graphical input 
Regarding claim 14, the combination of AAPA and McCrea teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and McCrea also teaches wherein the computer system is further configured to: identify a location of each of the plurality of halftone graphical elements in the highlight areas (McCrea: location of dots 26 is identified prior to addition of dots 29, Fig. 2).
Regarding claim 15, the combination of AAPA and McCrea teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and McCrea also teaches wherein the computer system is further configured to: determine a size and a shape for each of the at least one graphical elements (McCrea: dots 28 have a size and shape that was determined, Fig. 2).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Morisse et al., US 2021/0138814 A1 (hereinafter Morisse).
Regarding claim 16:
AAPA teaches a method of improved screening to reduce mottling in flexographic printing performed by a flexographic printing system, the flexographic printing system including a computer system and a flexographic printing device, the method comprising:
using the computer system to perform a screening process comprising: receiving a first proposed graphical input of a printing job (“In some known printing workflows, a job to be printed 
using the flexographic printing device to expose the proposed graphical input onto a flexographic printing plate (“The RIP then sends the job data to a CTP device that uses a laser to expose the job onto a printing plate. In the case of a flexographic plate,” ¶ 0004; “Flexographic printing is a process that uses polymer printing plates wherein the image to be printed is raised from the surface of the plate in order to make physical contact with the printing substrate, thereby transferring the ink,” ¶ 0003).
AAPA does not teach identifying at least one high density region in the first proposed graphical input;
identifying an edge of each of a plurality of graphical elements within the high density region;
identifying a plurality of candidate pixels within the high density region, wherein the candidate pixels exclude one or more pixels that are within a pre-defined distance from the edge of the each of the plurality of graphical elements;
removing each of the at least one candidate pixels from the first proposed graphical input to create a second proposed graphical input; and
using the flexographic printing device to expose the second proposed graphical input onto a flexographic printing plate.
Morisse teaches a method of improving solid rendering in flexographic printing (¶ 0004) by identifying an edge of each of a plurality of graphical elements within the high density region, 
removing dots in solid areas (Fig. 7B; “This is illustrated in FIGS. 7A and 7B, in which the FIG. 7A depicts an original transitional screen (Samba screen-tone below a critical gray level is modulated by removing dots), and FIG. 7B depicting the new screen after translation of the original one, resulting in the same modulation,” ¶ 0095).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to identify solid areas and remove dots, as taught by Morisse, because Morisse teaches that this is advantageous for improving solid rendering in flexographic printing, thereby resulting in identifying at least one high density region in the first proposed graphical input, identifying an edge of each of a plurality of graphical elements within the high density region, identifying a plurality of candidate pixels within the high density region, wherein the candidate pixels exclude one or more pixels that are within a pre-defined distance from the edge of the each of the plurality of graphical elements, removing each of the at least one candidate pixels from the first proposed graphical input to create a second proposed graphical input, and using the flexographic printing device to expose the second proposed graphical input onto a flexographic printing plate..
Regarding claim 17, the combination of AAPA and Morisse teaches the invention of claim 16, as set forth in the rejection of claim 16 above. The combination of AAPA and Morisse also teaches wherein identifying the at least one high density region further comprises identifying a 
Regarding claim 18, the combination of AAPA and Morisse teaches the invention of claim 16, as set forth in the rejection of claim 16 above. The combination of AAPA and Morisse also teaches wherein identifying the at least one high density region based upon a pre-defined range of acceptable activated pixel density values (Morisse: region of high density of activated pixels was identified, which identified region had the requisite pixel density required for identification prior to removal of dots, Figs. 7A and 7B).
Regarding claim 19, the combination of AAPA and Morisse teaches the invention of claim 16, as set forth in the rejection of claim 16 above. The combination of AAPA and Morisse also teaches identifying the at least one high density region comprises: identifying a normal activated pixel density within the first proposed graphical input; and identifying at least one region exceeding the normal activated pixel density (Morisse: region of high density of activated pixels was identified, which identified region had the requisite pixel density required for identification prior to removal of dots, Figs. 7A and 7B).
Regarding claim 21, the combination of AAPA and McCrea teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and McCrea also teaches wherein the settings further include a shape for the graphical element and a size for the graphical element (AAPA: “a halftone is an image (such as a photograph) that has been converted into a series of graphical elements (e.g., dots) that may vary in size and spacing,” ¶ 0004, which means that a choice must be made as to the shape (e.g., dots) and size of the graphical elements).
Regarding claim 22, the combination of AAPA and McCrea teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and McCrea also .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
08 March 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853